United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.S., Appellant
and
U.S. POSTAL SERVICE, MOULTON POST
OFFICE, Moulton, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0419
Issued: October 8, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 28, 2021 appellant filed a timely appeal from a December 17, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the December 17, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On June 8, 2015 appellant, then a 39-year-old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that on June 1, 2015 she injured her lower back when lifting a large, heavy
parcel while in the performance of duty. She stopped work on June 5, 2015 and returned the next
day. OWCP initially accepted the claim for lumbar sprain (right side). It subsequently accepted
a permanent aggravation of L5-S1 herniated disc. OWCP paid all appropriate compensation and
authorized an August 31, 2017 anterior lumbar discectomy and fusion L5-S1. Appellant returned
to full-time full-duty work on May 4, 2019.
On November 26, 2019 appellant filed a claim for compensation (Form CA-7) for a
schedule award.
By decision dated June 1, 2020, OWCP denied appellant’s schedule award claim, finding
that the evidence of record was insufficient to establish permanent impairment of a scheduled
member or function of the body.
On June 24, 2020 appellant requested a hearing before a representative of OWCP’s Branch
of Hearings and Review.
Following a preliminary review, by decision dated September 1, 2020, an OWCP hearing
representative found that the case was not in posture for a hearing and vacated OWCP’s June 1,
2020 decision denying appellant’s schedule award claim. The hearing representative remanded
the case for OWCP to refer appellant, together with a statement of accepted facts (SOAF) and the
medical record, to an appropriate Board-certified specialist for a permanent impairment evaluation
in conformance with the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides)3 and The Guides Newsletter, Rating Spinal
Nerve Extremity Impairment Using the Sixth Edition (July/August 2009) (The Guides Newsletter),
a supplemental publication of the sixth edition of the A.M.A., Guides. Following any further
development deemed necessary, OWCP was to issue a de novo decision.
OWCP referred appellant, an updated SOAF dated September 9, 2020, the medical record,
and a list of questions, to Dr. Curt L. Freudenberger, a Board-certified orthopedic surgeon, for a
second opinion evaluation to determine whether her work-related condition resulted in permanent
impairment thereby warranting a schedule award.
In an October 14, 2020 report, Dr. Freudenberger discussed appellant’s factual and medical
history, reviewed the SOAF and the medical record, and reported the findings of his physical
examination of appellant. He advised that she was status post single-level lumbar fusion with a
resolved or nonverifiable radiculopathy. Dr. Freudenberger advised that appellant’s principle
complaint was consistent with a single-level fusion of low back pain with mild guarded range of
motion. On physical examination, he noted that she had full range of motion. With regard to
appellant’s lower extremities, Dr. Freudenberger indicated that she had a nonverifiable waxing and
waning L5 versus S1 distribution radiculopathy. However, on examination, appellant had
excellent strength, was able to toe-and-heel walk, preserved deep tendon reflexes, and a negative
3

A.M.A., Guides (6 th ed. 2009).

2

straight leg raise test. Dr. Freudenberger also related that there was no evidence of any persistent
motor or sensory deficits. He opined that any concerns regarding a lower extremity component
appeared to have resolved over the course of treatment and that any clinical complaints were either
minimal to nonexistent versus nonverifiable. Dr. Freudenberger opined that appellant had five
percent whole person permanent impairment based on the diagnosed-based impairment
methodology under the A.M.A., Guides, Table 17-4, Grade A, for status post single-level
procedure with resolved radiculopathy. He further opined that The Guides Newsletter was not
applicable as she had a full resolution of radiculopathy. In an October 20, 2019 lower extremity
permanent impairment worksheet, Dr. Freudenberger opined that appellant reached maximum
medical improvement (MMI) on October 20, 2020. He also opined that she had five percent
permanent impairment under Table 17-4 for single level fusion.
OWCP referred appellant’s case to Dr. Michael M. Katz, a Board-certified orthopedic
surgeon serving as an OWCP district medical adviser (DMA). In a December 9, 2020 report,
Dr. Katz reviewed the SOAF and the medical record, including Dr. Freudenberger’s report. He
opined that appellant reached MMI on October 14, 2020 the date of Dr. Freudenberger’s
impairment evaluation. Dr. Katz noted that FECA did not allow a schedule award for the spine,
nor did it recognize whole person impairment for spinal conditions. Rather, spinal nerve injury
was determined under The Guides Newsletter of. Dr. Katz noted that Dr. Freudenberger, in his
evaluation, determined that there were no motor or sensory deficits in either lower extremity.
Based on Dr. Freudenberger’s evaluation findings, Dr. Katz found that there was no ratable
impairment of any spinal nerve and thus no ratable impairment under FECA for the accepted spinal
conditions. Under Proposed Table Two of The Guides Newsletter, he indicated that appellant had
no motor deficit and no sensory deficit for spinal nerves L3 through S1, which resulted in Class 0
or 0 percent permanent impairment of both lower extremities. Dr. Katz also noted that the A.M.A.,
Guides did not allow for an alternative range of motion impairment calculation based on the key
diagnostic factors for the accepted conditions.
By decision dated December 17, 2020, OWCP denied appellant’s schedule award claim,
finding that she had not established permanent impairment of a scheduled member or function of
the body, warranting a schedule award.
LEGAL PRECEDENT
The schedule award provisions of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions o f the body. 4 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants.
Through its implementing regulations, OWCP adopted the A.M.A., Guides as the appropriate
standard for evaluating schedule losses. 5 As of May 1, 2009, schedule awards are determined in

4

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

5

Id. at § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

3

accordance with the sixth edition of the A.M.A., Guides (2009).6 The Board has approved the use
by OWCP of the A.M.A., Guides for the purpose of determining the percentage loss of use of a
member of the body for schedule award purposes. 7
Neither FECA nor its implementing regulations provide for a schedule award for
impairment to the back or to the body as a whole. 8 Furthermore, the back is specifically excluded
from the definition of organ under FECA. 9 The sixth edition of the A.M.A., Guides does not
provide a separate mechanism for rating spinal nerve injuries as impairments of the extremities.
Recognizing that, FECA allows ratings for extremities and precludes ratings for the spine, The
Guides Newsletter offers an approach to rating spinal nerve impairments consistent with sixth
edition methodology. For peripheral nerve impairments to the upper or lower extremities resulting
from spinal injuries, OWCP’s procedures indicate that The Guides Newsletter is to be applied.10
The Board has recognized the adoption of this methodology for rating extremity impairment,
including the use of The Guides Newsletter, as proper in order to provide a uniform standard
applicable to each claimant for a schedule award for extremity impairment originating in the
spine.11
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed through an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with an OWCP medical adviser
providing rationale for the percentage of impairment specified.12
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.

6

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); id. at Chapter 2.808.5a (March 2017).
7

J.C., Docket No. 20-1071 (issued January 4, 2021); P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro
Rivera, 12 ECAB 348 (1961).
8

K.Y., Docket No. 18-0730 (issued August 21, 2019); L.L., Docket No. 19-0214 (issued May 23, 2019); N.D., 59
ECAB 344 (2008); Tania R. Keka, 55 ECAB 354 (2004).
9

See 5 U.S.C. § 8101(19); see also G.S., Docket No. 18-0827 (issued May 1, 2019); Francesco C. Veneziani, 48
ECAB 572 (1997).
10

Supra note 6 at Chapter 3.700 (January 2010). The Guides Newsletter is included as Exhibit 4.

11

J.C., supra note 7; E.D., Docket No. 13-2024 (issued April 24, 2014); D.S., Docket No. 13-2011 (issued
February 18, 2014).
12

Supra note 6 at Chapter 2.808.6(f) (March 2017).

4

In his October 14, 2020 report, Dr. Freudenberger opined that appellant had five percent
whole person impairment under Table 17-4 of the A.M.A., Guides. As noted, neither FECA nor
its regulations provide for a schedule award for impairment to the back or to the body as a whole. 13
Dr. Freudenberger also opined that appellant did not have an impairment under The Guides
Newsletter as she had a full resolution of her radiculopathy. Based on Dr. Freudenberger’s
evaluation findings, Dr. Katz found that there was no ratable impairment of any spinal nerve for
either motor or sensory defect and thus no ratable impairment under FECA for the accepted
conditions. Under Proposed Table Two of The Guides Newsletter, he explained that spinal nerves
L3 through S1 had no motor or sensory deficits therefore appellant had Class 0 or 0 percent
permanent impairment of the lower extremities. The Board finds that the DMA properly used
Dr. Freudenberger’s findings and provided an explanation in conformance with the A.M.A.,
Guides and The Guides Newsletter, that she had no permanent impairment of her lower extremities
due to either a motor or sensory deficit of the L3-S1 spinal nerves.14
As appellant has not submitted medical evidence in conformance with either the A.M.A.,
Guides or The Guides Newsletter, to support a permanent impairment of her lower extremities, the
Board finds that she has not met her burden of proof to establish her claim for a schedule award. 15
Appellant may request a schedule award or increased schedule award at any time based on
evidence of new exposure, or medical evidence showing a progression of an employment-related
condition resulting in permanent impairment or increased permanent impairment.

13

5 U.S.C. § 8107(c); 20 C.F.R. § 10.404(a) and (b); see R.B., Docket No. 19-0848 (issued February 11, 2020);
C.S., Docket No. 19-0851 (issued November 18, 2019).
14

Id.

15

See R.B., supra note 13.

5

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the December 17, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 8, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

